        Case 2:21-cv-02057-TC-ADM Document 9 Filed 06/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

 BEAZLEY INSURANCE COMPANY, INC.,

       Plaintiff,                                        Civil Action No. 2:21-cv-02057

 v.

 YRC WORLDWIDE INC., JAMES L. WELCH,
 STEPHANIE D. FISHER, JAMIE G. PIERSON
 and DARREN D. HAWKINS,

       Defendants.


                              DISMISSAL WITH PREJUDICE

       Plaintiff Beazley Insurance Company, Inc. dismisses all claims and causes of action in the

above-captioned matter with prejudice, each party to bear its own costs, under Fed. R. Civ. P.

41(a)(1)(A)(i).

Dated: June 3, 2021                         Respectfully submitted,

                                       By: /s/ M. Courtney Koger
                                           M. Courtney Koger KS#15271
                                           KUTAK ROCK LLP
                                           2300 Main Street, Suite 800
                                           Kansas City, Missouri 64108-2432
                                           Tel: (816) 960-0090
                                           Fax: (816) 960-0041
                                           courtney.koger@kutakrock.com

                                            Bryce L. Friedman
                                            Summer Craig
                                            SIMPSON THACHER & BARTLETT LLP
                                            425 Lexington Avenue
                                            New York, New York 10017
                                            Tel: (212) 455-2000
                                            Fax: (212) 455-2502
                                            bfriedman@stblaw.com
                                            scraig@stblaw.com
                                            Attorneys for Plaintiff Beazley Insurance
                                            Company, Inc.
